     Case 2:20-cv-00410 Document 18 Filed 05/06/21 Page 1 of 2 PageID #: 730




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


PAUL DAVID ELKINS
                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:20-cv-00410

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.


                                       ORDER

       This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On April 16, 2021, Judge Tinsley submitted his Proposed

Findings & Recommendation [ECF No. 17] (“PF&R”). Judge Tinsley recommends

that the court GRANT Claimant’s request to reverse the Commissioner’s decision

[ECF No. 15]; DENY the Commissioner’s request to affirm his decision [ECF No. 16];

REVERSE the final decision of the Commissioner; and REMAND this action for

further proceedings. Neither party timely filed objections to the PF&R nor sought an

extension of time.

       A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge
   Case 2:20-cv-00410 Document 18 Filed 05/06/21 Page 2 of 2 PageID #: 731




as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court accepts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

GRANTS Claimant’s request to reverse the Commissioner’s decision [ECF No. 15];

DENIES the Commissioner’s request to affirm his decision [ECF No. 16]; REVERSES

the final decision of the Commissioner; and REMANDS this action for further

proceedings.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                       ENTER:        May 6, 2021




                                          2
